ITEMID: 001-70184
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF CEVDET AND HATİCE YILMAZ v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of P1-1;Pecuniary damage - financial award;Costs and expenses award - Convention proceedings
TEXT: 4. The applicants live in Izmir.
5. On 7 June 1996 the General Directorate of National Roads and Highways expropriated plots of land belonging to the applicants. A committee of experts assessed the value of the plots of land and the relevant amount was paid to the applicants when the expropriation took place.
6. Following the applicants’ request for increased compensation, on 22 June 1998 the Bornova Civil Court of First-instance awarded them additional compensation plus interest at the statutory rate.
7. On 8 December 1998 the Court of Cassation quashed the judgment.
8. On 27 July 1999 the Bornova Civil Court of First-instance awarded the applicants additional compensation plus interest at the statutory rate.
9. On 12 October 1999 the Court of Cassation quashed the judgment.
10. On 15 May 2000 the Bornova Civil Court of First-instance awarded the applicants additional compensation of 9,976,332,312 Turkish liras (TRL) plus interest at the statutory rate applicable at the date of the court’s decision, running from 26 February 1998, the date on which the title deed to the land had been transferred to the General Directorate of National Roads and Highways in the land registry.
11. On 11 September 2000 the Court of Cassation upheld the judgment.
12. On 13 August 2001 the General Directorate of National Roads and Highways paid the applicants TRL 28,686,390,000.
13. The relevant domestic law and practice are set out in the Akkuş v. Turkey (judgment of 9 July 1997, Reports of Judgments and Decisions 1997-IV).
